EXHIBIT 10.5




STOCK OPTION AGREEMENT
FOR U.S. EMPLOYEES
EFFECTIVE FOR GRANTS IN OR AFTER JANUARY 2014
Time Option Only Grant
THIS AGREEMENT, is made by and between First Data Holdings Inc., a Delaware
corporation (hereinafter referred to as the “Company”), and the individual whose
name is set forth on the Award Notice, who is an employee of the Company or a
Subsidiary or Affiliate of the Company (hereinafter referred to as the
“Optionee”). Any capitalized terms herein not otherwise defined in Article I
shall have the meaning set forth in the 2007 Stock Incentive Plan for Employees
of First Data Corporation and its Affiliates (the “Plan”).
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, the Compensation Committee of the Board of the Company (or, if no such
committee is appointed, the Board) (the “Committee”) has determined that it
would be to the advantage and best interest of the Company and its stockholders
to grant the Option provided for herein to the Optionee as an incentive for
increased efforts during the Optionee’s term of employment with the Company or
its Subsidiaries or Affiliates, and has advised the Company thereof and
instructed the undersigned officers to issue said Option;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Section 1.1.     Base Price. “Base Price” shall mean the Fair Market Value as of
the Grant Date, as specified in the Award Notice.
Section 1.2.     Cause. “Cause” shall have the meaning ascribed to it in any
employment, severance or change in control agreement between the Optionee and
the Company or any of its Affiliates, or, if there is no such agreement, “Cause”
shall mean (a) the Optionee’s continued failure substantially to perform the
Optionee’s duties with the Company or any Subsidiary or Affiliate thereof (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company to the
Optionee of such failure, (b) the Optionee’s conviction of, or plea of nolo
contendere to a crime constituting (x) a felony under the laws of the United
States or any state thereof or (y) a misdemeanor involving moral turpitude, (c)
the Optionee’s willful malfeasance or willful misconduct in connection with th





--------------------------------------------------------------------------------





e Optionee’s duties with the Company or any of its Subsidiaries or Affiliates or
any willful misrepresentation, willful act or willful omission which is
injurious to the financial condition or business reputation of the Company or
its Affiliates or (d) the Optionee’s material breach of the provisions of
Section 23 of the Management Stockholder’s Agreement. For purposes hereof, no
act, or failure to act, by the Optionee will be deemed “willful” unless done, or
omitted to be done, by the Optionee not in good faith and without reasonable
belief the Optionee’s act, or failure to act, was in the best interest of the
Company, and under no circumstances will the failure to meet performance
targets, after a good faith attempt to do so, in and of itself constitute Cause.
Section 1.3.     Disability. “Disability” shall have the meaning ascribed to it
in any employment agreement between Optionee and the Company or any of its
Subsidiaries, or, if there is no such employment agreement, “Disability” as
defined in the long-term disability plan of the Company.
Section 1.4.     Family Transferees. “Family Transferees” shall mean (i) an
Optionee’s spouse or children (collectively, “relatives”) and (ii) a trust of
which there are no beneficiaries other than such Optionee and the relatives of
such Optionee.
Section 1.5.     Good Reason. “Good Reason” shall have the meaning ascribed to
it any employment agreement between the Optionee and the Company or any of its
subsidiaries or Affiliates, or, if there is no such employment agreement, “Good
Reason” shall mean (i) a reduction in the Optionee’s base salary or the
Optionee’s annual incentive compensation opportunity (other than a general
reduction in base salary or annual incentive compensation opportunities that
affects all members of senior management of the Company and its subsidiaries
equally); (ii) a relocation of Optionee’s primary workplace by more than fifty
(50) miles from the current workplace; or (iii) a substantial reduction in or
demotion of Optionee’s duties, responsibilities or title (other than a change in
title that is the result of a broad restructuring of the Company’s titling of
officers), in each case other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten (10)
business days after the Optionee gives the Company notice of such event;
provided that “Good Reason” shall cease to exist for an event on the 60th day
following the later of its occurrence or the Optionee’s knowledge thereof,
unless the Optionee has given the Company written notice thereof prior to such
date.
Section 1.6.     Grant Date. “Grant Date” shall mean the grant date reflected on
the Award Notice.
Section 1.7.     Liquidity Event. “Liquidity Event” shall mean a merger,
recapitalization or sale or disposition by the Sponsor and its Affiliates
(including through a Public Offering) of Common Stock or other voting securities
of the Company, in one or more transactions (whether related or unrelated), that
results in Kohlberg Kravis Roberts and Co. L.P. and the Sponsor disposing of at
least 90% of the maximum number of shares of Common Stock or other voting
securities of the Company (or any resulting company after a merger) owned,
directly or indirectly, by Kohlberg Kravis Roberts and Co. L.P. and the Sponsor
from time to time.


2

--------------------------------------------------------------------------------





Section 1.8.     Management Stockholder’s Agreement. “Management Stockholder’s
Agreement” shall mean that certain Management Stockholder’s Agreement between
the Optionee and the Company.
Section 1.9.     Measurement Date. “Measurement Date” shall mean any date upon
which a Change in Control or a Liquidity Event occurs.
Section 1.10.     Merger Agreement. “Merger Agreement” shall mean the Agreement
and Plan of Merger by and among New Omaha Holdings L.P., Omaha Acquisition
Corporation and First Data Corporation, dated April 1, 2007, as the same may be
amended from time to time.
Section 1.11.     Option. “Option” shall mean the Time Option granted under
Section 2.1 of this Agreement.
Section 1.12. Secretary. “Secretary” shall mean the Secretary of the Company.
Section 1.13.     Sponsor. “Sponsor” shall mean the investment funds affiliated
with Kohlberg Kravis Roberts & Co. L.P.
Section 1.14.     Time Option. “Time Option” shall mean the right and option to
purchase, on the terms and conditions set forth herein, all or any part of an
aggregate of the number of shares of Common Stock set forth on the Award Notice,
having a per share exercise price equal to the Base Price.
ARTICLE II
GRANT OF OPTIONS
Section 2.1.     Grant of Options. For good and valuable consideration, on and
as of the date hereof the Company irrevocably grants to the Optionee the Time
Option on the terms and conditions set forth in this Agreement.
Section 2.2.     Exercise Price. Subject to Section 2.4, the exercise price of
the shares of Common Stock covered by the Option (the “Exercise Price”) shall be
equal to the Base Price.
Section 2.3.     No Guarantee of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary or Affiliate or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries or Affiliates, which are
hereby expressly reserved, to terminate the employment of the Optionee at any
time for any reason whatsoever, with or without Cause, subject to the applicable
provisions of, if any, the Optionee’s employment agreement with the Company or
offer letter provided by the Company to the Optionee.
Section 2.4.     Adjustments to Option. The Options shall be subject to the
adjustment provisions of Sections 8 and 9 of the Plan, provided, however, that
in the event of the payment of an extraordinary dividend by the Company to its
stockholders, then: the Exercise Prices of the Options shall be reduced by the
amount of the dividend paid, but only to the extent th


3

--------------------------------------------------------------------------------





e Committee determines it to be permitted under applicable tax laws and not have
adverse tax consequences to the Optionee under Section 409A of the Code; and, if
such reduction cannot be fully effected due to such tax laws and it will not
have adverse tax consequences to the Optionee, then the Company shall pay to the
Optionee a cash payment, on a per Share basis, equal to the balance of the
amount of the dividend not permitted to be applied to reduce the Exercise Price
of the applicable Option as follows: (a) for each Share subject to a vested
Option, immediately upon the date of such dividend payment; and (b), for each
Share subject to an unvested Option, on the date on which such Option becomes
vested and exercisable with respect to such Share.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1. Commencement of Exercisability
(a)     So long as the Optionee continues to be employed by the Company or any
other Service Recipients, the Option shall become exercisable pursuant to the
schedule specified in the Optionee’s Award Notice:
(b)     Notwithstanding any of Section 3.1(a) above, upon the earlier occurrence
of a Measurement Date:
Time Options shall become immediately exercisable as to 100% of the shares of
Common Stock subject to such Option immediately prior to a Measurement Date (but
only to the extent such Option has not otherwise terminated or become
exercisable).
(c)     Notwithstanding the foregoing, no Option shall become exercisable as to
any additional shares of Common Stock following the termination of employment of
the Optionee for any reason and any Option, which is unexercisable as of the
Optionee’s termination of employment, shall immediately expire without payment
therefor; provided that following a termination of employment of the Optionee by
reason of the Optionee’s death or Disability, or as result of a termination by
the Company without Cause or a resignation by the Optionee with Good Reason, the
unvested Time Options that would have vested on the next anniversary of the
Grant Date shall vest pro rata as determined by multiplying the number of Shares
of Common Stock subject to the Option that would have so vested by a fraction,
the numerator of which corresponds to the number of completed months of
employment since the anniversary of the Grant Date immediately preceding the
date of the Optionee’s termination of employment and the denominator of which is
12 (the “Time Pro Rata Fraction”). For the avoidance of doubt, the numerator of
the Time Pro Rata Fraction shall in all cases be a whole number.
Section 3.2.     Expiration of Option. Except as otherwise provided in Section 5
or 6 of the Management Stockholder’s Agreement, the Optionee may not exercise
the Options to any extent after the first to occur of the following events:
(a) The tenth anniversary of the Grant Date;


4

--------------------------------------------------------------------------------





(b)     The first anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients, if the Optionee’s
employment is terminated by reason of death or Disability (unless earlier
terminated as provided in Section 3.2(h) below);
(c)     Immediately upon the date of the Optionee’s termination of employment by
the Company and all Service Recipients for Cause;
(d)     Immediately upon the date of the Optionee’s termination of employment by
the Company and all Service Recipients by the Optionee without Good Reason
(except due to death or Disability);
(e)     One hundred and eighty (180) days after the date of an Optionee’s
termination of employment by the Company and all Service Recipients without
Cause (for any reason other than as set forth in Section 3.2(b));
(f)     One hundred and eighty (180) days after the date of an Optionee’s
termination of employment with the Company and all Service Recipients by the
Optionee for Good Reason;
(g)     The date the Options are terminated pursuant to Section 5 or 6 of the
Management Stockholder’s Agreement; or
(h)     At the discretion of the Company, if the Committee so determines
pursuant to Section 9 of the Plan.
ARTICLE IV
EXERCISE OF OPTION
Section 4.1.     Person Eligible to Exercise. During the lifetime of the
Optionee, only the Optionee (or his or her duly authorized legal representative)
may exercise an Option or any portion thereof. After the death of the Optionee,
any exercisable portion of an Option may, prior to the time when an Option
becomes unexercisable under Section 3.2, be exercised by his personal
representative or by any person empowered to do so under the Optionee’s will or
under the then applicable laws of descent and distribution.
Section 4.2.     Partial Exercise. Any exercisable portion of an Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.2; provided, however, that any partial exercise
shall be for whole shares of Common Stock only.
Section 4.3.     Manner of Exercise. An Option, or any exercisable portion
thereof, may be exercised solely by delivering to the Secretary or the
Secretary’s office all of the following prior to the time when the Option or
such portion becomes unexercisable under Section 3.2:
(a)     Notice in writing signed by the Optionee or the other person then
entitled to exercise an Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;


5

--------------------------------------------------------------------------------





(b)    (i) Full payment (in cash or by check or by a combination thereof) for
the shares with respect to which such Option or portion thereof is exercised or
(ii) indication that the Optionee elects to have the number of Shares that would
otherwise be issued to the Optionee reduced by a number of Shares having an
equivalent Fair Market Value to the payment that would otherwise be made by
Optionee to the Company pursuant to clause (i) of this subsection (b);
(c)     Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which such Option
or portion thereof is exercised, unless the Committee permits the Optionee to
elect to have the number of Shares that would otherwise be issued to the
Optionee reduced by a number of Shares having an equivalent Fair Market Value to
the payment that would otherwise be made by Optionee to the Company in respect
of such tax obligation, such permission not to be unreasonably withheld by the
Committee;
(d)     A bona fide written representation and agreement, in a form satisfactory
to the Committee, signed by the Optionee or other person then entitled to
exercise such Option or portion thereof, stating that the shares of Common Stock
are being acquired for his own account, for investment and without any present
intention of distributing or reselling said shares or any of them except as may
be permitted under the Securities Act of 1933, as amended (the “Act”), and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company if any sale or distribution of the shares
by such person is contrary to the representation and agreement referred to
above; provided, however, that the Committee may, in its reasonable discretion,
take whatever additional actions it deems reasonably necessary to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations; and
(e)     In the event the Option or portion thereof shall be exercised pursuant
to Section 4.1 by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option.
Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.
Section 4.4.     Conditions to Issuance of Stock Certificates. The shares of
stock deliverable upon the exercise of an Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares, which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock purchased (if certified, or if
not certified, register th


6

--------------------------------------------------------------------------------





e issuance of such shares on its books and records) upon the exercise of an
Option or portion thereof prior to fulfillment of all of the following
conditions:
(a)     The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable;
(b)     The execution by the Optionee of the Management Stockholder’s Agreement
and a Sale Participation Agreement; and
(c)     The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.
Section 4.5.     Rights as Stockholder. Except as otherwise provided in Section
2.4 of this Agreement, the holder of an Option shall not be, nor have any of the
rights or privileges of, a stockholder of the Company in respect of any shares
purchasable upon the exercise of the Options or any portion thereof unless and
until certificates representing such shares shall have been issued by the
Company to such holder or the Shares have otherwise been recorded in the records
of the Company as owned by such holder.
ARTICLE V
MISCELLANEOUS
Section 5.1.     Option Not Transferable. Other than to Family Transferees,
neither the Options nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or the Optionee’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.1
shall not prevent transfers by will or by the applicable laws of descent and
distribution.
Section 5.2.     Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Optionee shall be addressed to the
Optionee at the address listed in the Company’s records. By a notice given
pursuant to this Section 5.2, either party may hereafter designate a different
address for notices to be given to such party. Any notice, which is required to
be given to the Optionee, shall, if the Optionee is then deceased, be given to
the Optionee’s personal representative if such representative has previously
informed the Company of his or her status and address by written notice under
this Section 5.2. Any notice shall have been deemed duly given when (i)
delivered in person, (ii) enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service, or
(iii) enclosed in a properly sealed envelope or wrappe


7

--------------------------------------------------------------------------------





r addressed as aforesaid, deposited (with fees prepaid) in an office regularly
maintained by FedEx, UPS, or comparable non-public mail carrier.
Section 5.3.     Titles; Pronouns. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement. The masculine pronoun shall include the feminine and neuter, and the
singular shall include the plural, where the context so indicates.
Section 5.4.     Applicability of Plan, Management Stockholder’s Agreement and
Sale Participation Agreement. The Options and the shares of Common Stock issued
to the Optionee upon exercise of the Options shall be subject to all of the
terms and provisions of the Plan, the Management Stockholder’s Agreement and a
Sale Participation Agreement, to the extent applicable to the Options and such
Shares.
Section 5.5.     Amendment. Subject to Section 10 of the Plan, this Agreement
may be amended only by a writing executed by the parties hereto, which
specifically states that it is amending this Agreement.
Section 5.6.     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
Section 5.7.     Arbitration. In the event of any controversy among the parties
hereto arising out of, or relating to, this Agreement which cannot be settled
amicably by the parties, such controversy shall be finally, exclusively and
conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules, by a single
independent arbitrator. Such arbitration process shall take place within the New
York, New York metropolitan area. The decision of the arbitrator shall be final
and binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator.


8